ACCEPTED
                                                                                                                                           03-14-00340-CV
                                                                                                                                                   5451028
                                                                                                                                THIRD COURT OF APPEALS
                                                                                                                                           AUSTIN, TEXAS
                                                                                                                                     5/28/2015 12:22:07 PM
                                                                                                                                         JEFFREY D. KYLE
                                                                                                                                                    CLERK

                                                                                                                                    Mayer Brown LLP
                                                                                                                              71 South Wacker Drive
                                                                                                                         Chicago, Illinois 60606-4637
                                                                                                                FILED IN
                                                                                                         3rd COURT OF MainAPPEALS
                                                                                                                            Tel +1 312 782 0600
                                                                                                              AUSTIN,Main  Fax +1 312 701 7711
                                                                                                                       TEXAS
May 28, 2015                                                                                                                www.mayerbrown.com
                                                                                                         5/28/2015 12:22:07 PM
                                                                                                             JEFFREY D.    KYLET. Sullivan
                                                                                                                         Michael
                                                                                                                  Clerk
                                                                                                                     Direct Tel +1 312 701 7251
                                                                                                                         Direct Fax +1 312 706 8689
Jeffrey D. Kyle, Clerk                                                                                                     msullivan@mayerbrown.com
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

Re:    Case No. 03-14-00340-CV

       Appellants, CPS Energy, Time Warner Cable
       Texas LLC and Southwestern Bell Telephone
       Company d/b/a AT&T/Cross Appellant, Public
       Utility Commission of Texas v. Appellee, Public
       Utility Commission of Texas/Cross Appellee, CPS
       Energy, Time Warner Cable Texas LLC and
       Southwestern Bell Telephone Company d/b/a
       AT&T



Dear Mr. Kyle:

        On May 8, 2015, Southwestern Bell Telephone Company d/b/a AT&T Texas (“AT&T”)
and Time Warner Cable Texas LLC (“TWC”) filed its Joint Response. In that Joint Response,
AT&T and TWC argued that the Public Utility Commission of Texas’ (“Commission”)
determination that Public Utility Regulatory Act (“PURA”) § 54.204 automatically incorporates
revisions to the Federal Communications Commission’s (“FCC”) Telecom Formula was a
declaratory judgment, not an “advisory opinion,” and that CPS has standing to appeal.
Specifically, AT&T and TWC argued that the Commission’s determination resolved a pure legal
issue: the clarification of the meaning of the statute, and the parties’ rights under that statute,
without dependence on hypothetical or theoretical future events – a circumstance that courts find
as a proper subject for a declaratory judgment. See Joint Response, pp. 4-6, citing State v.
Montgomery Cnty., 338 S.W.3d 49, 57-58 (Tex. App.—Beaumont 2011, pet. denied); Bexar
Metropolitan Water Dist. v. City of Bulverde, 156 S.W.3d 79, 88 (Tex. App.—Austin 2005, pet.
denied); Brennan v. City of Willow Park, 376 S.W.3d 910, 922 (Tex. App.—Fort Worth 2012,
pet. denied.)

      In its brief filed on May 22, 2015, the Commission correctly notes that the Joint
Response cites a brief, instead of a Commission decision, in Docket No. 36763, Complaint of
Chermac Energy Corp. Regarding Certain Qualifying Facilities Under PURPA. The purpose of


               Mayer Brown LLP operates in combination with other Mayer Brown entities with offices in Europe and Asia
                          and is associated with Tauil & Chequer Advogados, a Brazilian law partnership.
Mayer Brown LLP


    Jeffrey D. Kyle, Clerk
    May 28, 2015
    Page 2

    this letter is to apologize to the Court for the error in the Joint Response. Despite our sincere
    regret, AT&T’s and TWC’s basic position remains firmly grounded in applicable law, including
    the other decisions cited in the Joint Response at pages 4-8. See, e.g., City of Waco v. Texas
    Natural Resource Conservation Commission, 83 S.W.3d 169, 178 (Tex. App.—Austin 2002, pet.
    denied) (“Because we find that the City's declaratory judgment request turns on a purely legal
    issue, we reverse the order of dismissal and remand this cause for consideration of the issue
    presented.”); Bexar Metropolitan Water Dist., 156 S.W.3d at 88 (“Declaratory-judgment actions
    are intended to determine the rights of parties when a controversy has arisen, before any wrong
    has actually been committed, and are preventative in nature.”).

           We respectfully thank the Court for its consideration of this matter and regret any
    inconvenience that this may have caused.



                                                         Sincerely,

                                                         /s/ Michael T. Sullivan

                                                         Michael T. Sullivan
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served
electronically and/or by regular U.S. mail upon the following attorneys of record
on this 28th day of May, 2015.

                                           /s/ Michael T. Sullivan

Counsel for Public Utility Commission Counsel for Time Warner Cable Texas LLC:
of Texas:
                                        Valerie P. Kirk
Douglas Fraser                          Melissa Lorber
Kellie E. Billings-Ray                  Enoch Kever PLLC
Megan M. Neal                           600 Congress Avenue, Suite 2800
Office of the Attorney General          Austin, Texas 78701
P.O. Box 12548, Capitol Station         Phone: (512) 615-1200
Austin, Texas 78711-02548               Fax: (512) 615-1198
Phone: (512) 463-2012                   vkirk@enochkever.com
Fax: (512) 457-4610                     mlorber@enochkever.com
douglas.fraser@texasattorneygeneral.gov
kellie.billings-
ray@texasattorneygeneral.gov
megan.neal@texasattorneygeneral.gov

Counsel for CPS Energy:                   Counsel for Time Warner Cable Texas LLC:

Curt D. Brockman                          J.D. Thomas
CPS Energy                                Paul A. Werner
145 Navarro                               Sheppard Mullin Richter & Hampton LLP
P.O. Box 1771                             1300 I Street, N.W.
San Antonio, TX 78296                     11th Floor East
Phone: (210) 353-5689                     Washington DC 20005
Fax: (210) 353-6832                       Phone: (202) 218-0000
cdbrockman@cpsenergy.com                  Fax: (202) 312-9504
                                          dthomas@sheppardmullin.com
                                          pwerner@sheppardmullin.com
Counsel for CPS Energy:

Alfred R. Herrera
Sean Farrell
HERRERA & BOYLE, PLLC
816 Congress Avenue, Suite 1250
Austin, TX 78701
Phone: (512) 474-1492
Fax: (512) 474-2507
aherrera@herreraboylelaw.com
sfarrell@herreraboylelaw.com
mwood@herreraboylelaw.com
llindsey@herreraboylelaw.com